DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on February 09, 2021 has been considered by the Examiner and made of record in the application file.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Olds (Reg. # 46,507) on April, 20, 2022.

The application has been amended as follows: 

IN THE SPECIFICATION
Replace the title of invention to --HANDOVER DETERMINTION BETWEEN RELAYS--.
IN THE CLAIM
a)	On line 1 of claim 25, insert –non-transitory-- before “computer-readable”;
b)	On line 1 of claim 26, insert –non-transitory-- before “computer-readable”;
c)	On line 1 of claim 27, insert –non-transitory-- before “computer-readable”;
d)	On line 1 of claim 28, insert –non-transitory-- before “computer-readable”;
e)	On line 1 of claim 29, insert –non-transitory-- before “computer-readable”;
f)	On line 1 of claim 30, insert –non-transitory-- before “computer-readable”;

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, MARTIN et al. (US 20180109990 A1) (hereinafter Martin) in view of RYU et al. (US 20180076878 A1) (hereinafter Ryu), fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Martin discloses a method of wireless communication, the method comprising:
connecting a user equipment (UE) to a first relay, the first relay connected to a network node (Fig. 7, par. 0063 “the UE sends a device to device synchronisation signal (D2DSS) and data to an in-coverage UE 114 acting as a relay node (relay UE).” Thus UE 112 is connected to a source relay 114);
receiving relay information by the network node or the UE, the relay information comprising signal strength information of the first relay, signal strength information of a second relay, wherein the second relay is connected to the network node (FIG. 8, par. 0066, “In step 5 the UE may then receive a measurement command from the source relay UE 114 to start measurements. In one example, measurements may have been started automatically, which would involve less signaling overhead and delay. The out-of coverage UE 112 may be provided with an “active set” and “monitored set” of relays formed from in-coverage UEs for example.” For any of UE 101 connected to eNB 102, par. 0066, “In step 4 the eNB 102 commands potential in coverage UEs acting as relay nodes to start sending a D2DSS, for example using RRC signaling.”);
determining, by the network node, whether a handover decision is positive or negative, wherein the handover decision is determined to be positive when a combination of one or more of the following is true: the signal strength information of the first relay is below a strength threshold, the load information of the first relay is above a load threshold, the signal strength information of the second relay is above the strength threshold, the load information of the second relay is below the load threshold, a UE location relative to path information of a first relay location and path information of a second relay location (FIG. 9, par. 67, “As shown in FIG. 9, in step 7 the measurement report, which has been received by the source relay UE 114 is communicated back to the eNB 102 either by relaying the measurement report message from the out-of-coverage UE 112 directly, or by simply indicating the newly identified target relay UE. This later example indicates that the source relay UE 114 or the out-of-coverage UE 112 has already selected the target relay UE. Step 8 configures the target relay UE to be prepared to connect to the out-of-coverage UE 112, and provides the source relay UE 114 with the handover command”; par. 0061, “as shown in FIGS. 10, 11 and 12 the out of coverage UE itself triggers a beacon signal transmission when measurements of the current source relay UE fall below a pre-determined threshold.”); and
connecting the UE to the second relay when the handover decision is determined to be positive (FIG. 9, par. 0068, “At step 10 the UE has selected the new relay UE 900 (as target relay UE) and the procedure is complete. In one example the out-of-coverage UE 112 may provide the new relay UE 900 with a “handover complete” message similar to inter-eNB handover.”).
Ryu discloses receiving relay information by the network node or the UE, the relay information comprising location information of the relay, signal strength information of the relay, load information of the relay(par. 0025, “The step of transmitting a signaling with respect to the relay may be further included. The signaling may include at least one selected from the group consisting of load information of the relay, location information of the relay, and static information on a relay requesting UE around the relay.”, par. 0196, “the ‘Threshold’ parameter in Table 2 may be defined as, for example, reference signal received power (RSRP), reference signal received quality or the like. The threshold parameter may mean that UEs capable of maintaining link qualities between the UE-relay and the network equal to or greater than a prescribed threshold are configured to operate as the UE-relay only.”).
However, Martin in combination with the teachings of Ryu fails to disclose, “the relay information comprising location information of the first relay, signal strength information of the first relay, load information of the first relay, signal strength information of a second relay, load information of the second relay, location information of the second relay”, in combination with other limitations of the claim.
Regarding claim 9, the prior arts of the record, Martin in view of Ryu, fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Martin discloses a user equipment (UE) comprising at least one processor, an antenna coupled to the at least one processor, and a memory coupled to the at least one processor, the at least one processor, antenna and memory being configured to perform a method (FIG. 4, par. 0043, for antenna, transmitter 401 a receiver 402 and a controller 404 and an inherent memory), the method comprising:
connecting the UE to a first relay, the first relay connected to a network node (Fig. 7, par. 0063 “the UE sends a device to device synchronisation signal (D2DSS) and data to an in-coverage UE 114 acting as a relay node (relay UE).” Thus UE 112 is connected to a source relay 114);
receiving relay information by the network node or the UE, the relay information comprising signal strength information of the first relay, signal strength information of a second relay, wherein the second relay is connected to the network node (FIG. 8, par. 0066, “In step 5 the UE may then receive a measurement command from the source relay UE 114 to start measurements. In one example, measurements may have been started automatically, which would involve less signaling overhead and delay. The out-of coverage UE 112 may be provided with an “active set” and “monitored set” of relays formed from in-coverage UEs for example.” For any of UE 101 connected to eNB 102, par. 0066, “In step 4 the eNB 102 commands potential in coverage UEs acting as relay nodes to start sending a D2DSS, for example using RRC signaling.”);
determining, by the network node, whether a handover decision is positive or negative, wherein the handover decision is determined to be positive when a combination of one or more of the following is true: the signal strength information of the first relay is below a strength threshold, the load information of the first relay is above a load threshold, the signal strength information of the second relay is above the strength threshold, the load information of the second relay is below the load threshold, a UE location relative to path information of a first relay location and path information of a second relay location (FIG. 9, par. 67, “As shown in FIG. 9, in step 7 the measurement report, which has been received by the source relay UE 114 is communicated back to the eNB 102 either by relaying the measurement report message from the out-of-coverage UE 112 directly, or by simply indicating the newly identified target relay UE. This later example indicates that the source relay UE 114 or the out-of-coverage UE 112 has already selected the target relay UE. Step 8 configures the target relay UE to be prepared to connect to the out-of-coverage UE 112, and provides the source relay UE 114 with the handover command”; par. 0061, “as shown in FIGS. 10, 11 and 12 the out of coverage UE itself triggers a beacon signal transmission when measurements of the current source relay UE fall below a pre-determined threshold.”); and
connecting the UE to the second relay when the handover decision is determined to be positive(FIG. 9, par. 0068, “At step 10 the UE has selected the new relay UE 900 (as target relay UE) and the procedure is complete. In one example the out-of-coverage UE 112 may provide the new relay UE 900 with a “handover complete” message similar to inter-eNB handover.”).
Ryu discloses receiving relay information by the network node or the UE, the relay information comprising location information of the relay, signal strength information of the relay, load information of the relay(par. 0025, “The step of transmitting a signaling with respect to the relay may be further included. The signaling may include at least one selected from the group consisting of load information of the relay, location information of the relay, and static information on a relay requesting UE around the relay.”, par. 0196, “the ‘Threshold’ parameter in Table 2 may be defined as, for example, reference signal received power (RSRP), reference signal received quality or the like. The threshold parameter may mean that UEs capable of maintaining link qualities between the UE-relay and the network equal to or greater than a prescribed threshold are configured to operate as the UE-relay only.”).
However, Martin in combination with the teachings of Ryu fails to disclose, “the relay information comprising location information of the first relay, signal strength information of the first relay, load information of the first relay, signal strength information of a second relay, load information of the second relay, location information of the second relay”, in combination with other limitations of the claim.
Regarding claim 17, the prior arts of the record, Martin in view of Ryu, fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Martin discloses user equipment (UE) comprising means for performing a method, the method comprising:
connecting the UE to a first relay, the first relay connected to a network node (Fig. 7, par. 0063 “the UE sends a device to device synchronisation signal (D2DSS) and data to an in-coverage UE 114 acting as a relay node (relay UE).” Thus UE 112 is connected to a source relay 114);
receiving relay information by the network node or the UE, the relay information comprising signal strength information of the first relay, signal strength information of a second relay, wherein the second relay is connected to the network node (FIG. 8, par. 0066, “In step 5 the UE may then receive a measurement command from the source relay UE 114 to start measurements. In one example, measurements may have been started automatically, which would involve less signaling overhead and delay. The out-of coverage UE 112 may be provided with an “active set” and “monitored set” of relays formed from in-coverage UEs for example.” For any of UE 101 connected to eNB 102, par. 0066, “In step 4 the eNB 102 commands potential in coverage UEs acting as relay nodes to start sending a D2DSS, for example using RRC signaling.”);
determining, by the network node, whether a handover decision is positive or negative, wherein the handover decision is determined to be positive when a combination of one or more of the following is true: the signal strength information of the first relay is below a strength threshold, the load information of the first relay is above a load threshold, the signal strength information of the second relay is above the strength threshold, the load information of the second relay is below the load threshold, a UE location relative to path information of a first relay location and path information of a second relay location (FIG. 9, par. 67, “As shown in FIG. 9, in step 7 the measurement report, which has been received by the source relay UE 114 is communicated back to the eNB 102 either by relaying the measurement report message from the out-of-coverage UE 112 directly, or by simply indicating the newly identified target relay UE. This later example indicates that the source relay UE 114 or the out-of-coverage UE 112 has already selected the target relay UE. Step 8 configures the target relay UE to be prepared to connect to the out-of-coverage UE 112, and provides the source relay UE 114 with the handover command”; par. 0061, “as shown in FIGS. 10, 11 and 12 the out of coverage UE itself triggers a beacon signal transmission when measurements of the current source relay UE fall below a pre-determined threshold.”); and
connecting the UE to the second relay when the handover decision is determined to be positive(FIG. 9, par. 0068, “At step 10 the UE has selected the new relay UE 900 (as target relay UE) and the procedure is complete. In one example the out-of-coverage UE 112 may provide the new relay UE 900 with a “handover complete” message similar to inter-eNB handover.”).
Ryu discloses receiving relay information by the network node or the UE, the relay information comprising location information of the relay, signal strength information of the relay, load information of the relay(par. 0025, “The step of transmitting a signaling with respect to the relay may be further included. The signaling may include at least one selected from the group consisting of load information of the relay, location information of the relay, and static information on a relay requesting UE around the relay.”, par. 0196, “the ‘Threshold’ parameter in Table 2 may be defined as, for example, reference signal received power (RSRP), reference signal received quality or the like. The threshold parameter may mean that UEs capable of maintaining link qualities between the UE-relay and the network equal to or greater than a prescribed threshold are configured to operate as the UE-relay only.”).
However, Martin in combination with the teachings of Ryu fails to disclose, “the relay information comprising location information of the first relay, signal strength information of the first relay, load information of the first relay, signal strength information of a second relay, load information of the second relay, location information of the second relay”, in combination with other limitations of the claim.
Regarding claim 17, the prior arts of the record, Martin in view of Ryu, fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Martin discloses computer-readable medium comprising at least one instruction for causing a computer or processor to perform a method, the method comprising:
connecting a user equipment (UE) to a first relay, the first relay connected to a network node (Fig. 7, par. 0063 “the UE sends a device to device synchronisation signal (D2DSS) and data to an in-coverage UE 114 acting as a relay node (relay UE).” Thus UE 112 is connected to a source relay 114);
receiving relay information by the network node or the UE, the relay information comprising signal strength information of the first relay, signal strength information of a second relay, wherein the second relay is connected to the network node (FIG. 8, par. 0066, “In step 5 the UE may then receive a measurement command from the source relay UE 114 to start measurements. In one example, measurements may have been started automatically, which would involve less signaling overhead and delay. The out-of coverage UE 112 may be provided with an “active set” and “monitored set” of relays formed from in-coverage UEs for example.” For any of UE 101 connected to eNB 102, par. 0066, “In step 4 the eNB 102 commands potential in coverage UEs acting as relay nodes to start sending a D2DSS, for example using RRC signaling.”);
determining, by the network node, whether a handover decision is positive or negative, wherein the handover decision is determined to be positive when a combination of one or more of the following is true: the signal strength information of the first relay is below a strength threshold, the load information of the first relay is above a load threshold, the signal strength information of the second relay is above the strength threshold, the load information of the second relay is below the load threshold, a UE location relative to path information of a first relay location and path information of a second relay location (FIG. 9, par. 67, “As shown in FIG. 9, in step 7 the measurement report, which has been received by the source relay UE 114 is communicated back to the eNB 102 either by relaying the measurement report message from the out-of-coverage UE 112 directly, or by simply indicating the newly identified target relay UE. This later example indicates that the source relay UE 114 or the out-of-coverage UE 112 has already selected the target relay UE. Step 8 configures the target relay UE to be prepared to connect to the out-of-coverage UE 112, and provides the source relay UE 114 with the handover command”; par. 0061, “as shown in FIGS. 10, 11 and 12 the out of coverage UE itself triggers a beacon signal transmission when measurements of the current source relay UE fall below a pre-determined threshold.”); and
connecting the UE to the second relay when the handover decision is determined to be positive (FIG. 9, par. 0068, “At step 10 the UE has selected the new relay UE 900 (as target relay UE) and the procedure is complete. In one example the out-of-coverage UE 112 may provide the new relay UE 900 with a “handover complete” message similar to inter-eNB handover.”).
Ryu discloses receiving relay information by the network node or the UE, the relay information comprising location information of the relay, signal strength information of the relay, load information of the relay(par. 0025, “The step of transmitting a signaling with respect to the relay may be further included. The signaling may include at least one selected from the group consisting of load information of the relay, location information of the relay, and static information on a relay requesting UE around the relay.”, par. 0196, “the ‘Threshold’ parameter in Table 2 may be defined as, for example, reference signal received power (RSRP), reference signal received quality or the like. The threshold parameter may mean that UEs capable of maintaining link qualities between the UE-relay and the network equal to or greater than a prescribed threshold are configured to operate as the UE-relay only.”).
However, Martin in combination with the teachings of Ryu fails to disclose, “the relay information comprising location information of the first relay, signal strength information of the first relay, load information of the first relay, signal strength information of a second relay, load information of the second relay, location information of the second relay”, in combination with other limitations of the claim.
Therefore, claims 1-30 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
CHEN (US 20210204348 A1) disclose LINK INTERRUPTION PROCESSING METHOD AND DEVICE.
OTAKA (US 20210168692 A1) disclose RELAY APPARATUS, PROGRAM, COMMUNICATION SYSTEM, AND COMMUNICATION METHOD FOR HANDOVER CONNECTIONS.
XU et al. (US 20180343598 A1) disclose ELECTRONIC DEVICE AND WIRELESS COMMUNICATION METHOD IN WIRELESS COMMUNICATION SYSTEM.
Chiang et al. (US 20150133129 A1) disclose FRACTIONAL FREQUENCY REUSE SCHEMES ASSIGNED TO CLUSTERS OF RADIO NODES IN AN LTE RADIO ACCESS NETWORK.
Deng et al. (US 20130115955 A1) disclose Method For Obtaining Neighbor Cell Information, And Network.
Teyeb et al. (US 20130039185 A1) disclose Optimized Signaling In Relay-Enhanced Access Networks.
Teyeb et al. (US 20120051349 A1) disclose Base Station Caching For An Efficient Handover In A Mobile Telecommunication Network With Relays.
Boariu et al. (US 20080219275) disclose Apparatus, Method And Computer Program Product Providing Neighbor Discovery, Handover Procedure And. Relay Zone Configuration For Relay Stations In A Multi-hop Network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642